NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2008-1371

                      EKINCILER DEMIR VE CELIK SANYI A.S.
                        and EKINCILER DIS TICARET A.S.,


                                                            Plaintiffs-Appellants,

                                          v.

                                  UNITED STATES,

                                                            Defendant-Appellee,

                                         and

              NUCOR CORPORATION, GERDAU AMERISTEEL, INC.,
                   and COMMERCIAL METALS COMPANY,

                                                            Defendants-Appellees.


       Myles S. Getlan, Arent Fox LLP, of Washington, DC, argued for plaintiffs-
appellants. With him on the brief were Matthew M. Nolan and Diana Dimitriuc Quaia.

       Richard P. Schroeder, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for argued
defendant-appellee United States. With him on the brief were Jeanne E. Davidson,
Director, and Reginald T. Blades, Jr., Assistant Director.

      John R. Shane, Wiley Rein LLP, of Washington, DC, for defendants-appellees
Nucor Corporation, et al. With him on the brief was Maureen E. Thorson.

Appealed from: United States Court of International Trade

Senior Judge R. Kenton Musgrave
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2008-1371

                        EKINCILER DEMIR VE CELIK SANYI A.S.
                          and EKINCILER DIS TICARET A.S.,

                                                              Plaintiffs-Appellants,
                                             v.

                                    UNITED STATES,

                                                              Defendant-Appellee,

                                            and

                 NUCOR CORPORATION, GERDAU AMERISTEEL, INC.,
                      and COMMERCIAL METALS COMPANY,

                                                              Defendants-Appellees.

                                    Judgment
ON APPEAL from the         United States Court of International Trade

in CASE NO(S).             06-00440

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, MOORE, Circuit Judges, and ARTERTON, District
Judge).*

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT


DATED February 6, 2009                       /s/ Jan Horbaly
                                            Jan Horbaly, Clerk

        *      Honorable Janet Bond Arterton, District Judge, United States District Court
for the District of Connecticut, sitting by designation.